Exhibit 10.4

Execution Copy

FIRST SUPPLEMENTAL INDENTURE

FIRST SUPPLEMENTAL INDENTURE, dated as of October 20, 2011 (the “First
Supplemental Indenture”), by and among Valeant Pharmaceuticals International, a
Delaware corporation (the “Company”), Biovail International S.à r.l., a
Luxembourg private limited liability company (société à responsabilité limitée),
with registered office at 208, Val des Bons Malades, L-2121 Luxembourg, Grand
Duchy of Luxembourg, with a share capital of EUR 3,512,500., registered with the
Luxembourg Register of Commerce and Companies under number B 87128 (“Biovail
International”), PharmaSwiss SA, a company established under the laws of
Switzerland (“PharmaSwiss” and, together with Biovail International, the “New
Guarantors”) and The Bank of New York Mellon Trust Company, N.A., a national
banking association, as trustee (the “Trustee”).

WHEREAS, each of the Company, Valeant Pharmaceuticals International, Inc.
(“Parent”), the indirect parent of the Company, and the Subsidiary Guarantors
(as defined in the Indenture referred to below) has heretofore executed and
delivered to the Trustee an Indenture, dated as of February 8, 2011 (the
“Indenture”), providing for the issuance of 6.75% Senior Notes due 2021 (the
“Securities”);

WHEREAS, each New Guarantor desires to provide a full and unconditional senior
guarantee (the “Guarantee”) of the obligations of the Company under the
Securities and the Indenture on the terms and conditions set forth herein;

WHEREAS, pursuant to Section 9.1 of the Indenture, the Company, the Trustee and
the New Guarantors are authorized to execute and deliver this First Supplemental
Indenture; and

WHEREAS, the Company has complied with all conditions precedent provided for in
the Indenture relating to the First Supplemental Indenture.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
mutually covenant and agree for the equal and ratable benefit of the Holders as
follows:

1. Definitions. Capitalized terms used but not defined herein have the meanings
ascribed to such terms in the Indenture.

2. Guarantee. Each of the New Guarantors hereby agrees to provide a full and
unconditional guarantee on the terms and subject to the conditions set forth in
the Note Guarantee and in the Indenture including, but not limited to, Article
10 thereof, provided, however, that (i) (irrespective of anything to the
contrary in the Indenture) Biovail International shall only provide such
guarantee on the terms and subject to the conditions set forth in the Luxembourg
Note Guarantee, a form of which is attached hereto as Exhibit A and
(ii) (irrespective of anything to the contrary in the Indenture) PharmaSwiss
shall only provide such guarantee on the terms and subject to the conditions set
forth in the Swiss Note Guarantee, a form of which is attached hereto as Exhibit
B.

 

1



--------------------------------------------------------------------------------

3. Effectiveness of First Supplemental Indenture. This First Supplemental
Indenture shall become effective upon the execution and delivery of this First
Supplemental Indenture by the Company, each New Guarantor and the Trustee.

4. Indenture Remains in Full Force and Effect. This First Supplemental Indenture
shall form a part of the Indenture for all purposes and, except as supplemented
or amended hereby, all other provisions in the Indenture and the Securities, to
the extent not inconsistent with the terms and provisions of this First
Supplemental Indenture, shall remain in full force and effect.

5. No Recourse Against Others. No stockholder, officer, director or
incorporator, as such, past, present or future of any New Guarantor shall have
any personal liability under this Guarantee, the Securities, the Indenture or
this First Supplemental Indenture by reason of his, her or its status as such
stockholder, officer, director or incorporator.

6. Headings. The headings of the Articles and Sections of this First
Supplemental Indenture are inserted for convenience of reference and shall not
be deemed a part thereof.

7. Counterparts. This First Supplemental Indenture may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all such counterparts shall together constitute but one and the same
instrument.

8. Governing Law. This First Supplemental Indenture shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to principles of conflicts of laws.

9. Agent for Service. Each New Guarantor hereby appoints CT Corporation as its
authorized agent upon whom process may be served in any suit or proceeding
arising out of or relating to the Indenture, the Securities or this First
Supplemental Indenture that may be instituted in any federal or state court in
the State of New York or brought under federal or state securities laws.

10. Trustee Disclaimer. The Trustee is not responsible for the validity or
sufficiency of this First Supplemental Indenture nor for the recitals herein.

[Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed as of the day and year first written above.

 

VALEANT PHARMACEUTICALS INTERNATIONAL By:   /s/ Rajiv De Silva   Name: Rajiv De
Silva   Title: President and Chief Operating Officer

 

[Signature Page to First Supplemental Indenture (February Indenture)]



--------------------------------------------------------------------------------

BIOVAIL INTERNATIONAL S.À R.L. By:   /s/ Kuy Ly Ang   Name: Kuy Ly Ang   Title:
Director

 

[Signature Page to First Supplemental Indenture (February Indenture)]



--------------------------------------------------------------------------------

PHARMASWISS SA By:   /s/ Mattias Courvoisier   Name: Mattias Courvoisier  
Title: Director

 

[Signature Page to First Supplemental Indenture (February Indenture)]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST

COMPANY, N.A. as Trustee

By:   /s/ John A. (Alex) Briffett   Name: John A. (Alex) Briffett   Title:
Authorized Signatory

 

[Signature Page to First Supplemental Indenture (February Indenture)]



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Luxembourg Note Guarantee]

GUARANTEE

Biovail International S.à r.l., a private limited liability company (société à
responsabilité limitée), with registered office at 208 Val des Bons Malades,
L-2121 Luxembourg, Grand Duchy of Luxembourg, with a share capital of EUR
3,512,500., registered with the Luxembourg Register of Commerce and Companies
under number B 87 128, and its successors under the Indenture, jointly and
severally with any other Note Guarantors, hereby irrevocably and unconditionally
(i) guarantee the due and punctual payment of the principal of, premium, if any,
and interest on the Securities, whether at maturity, by acceleration, redemption
or otherwise, the due and punctual payment of interest on the overdue principal
of and interest, if any, on the Securities, to the extent lawful, and the due
and punctual performance of all other obligations of Valeant Pharmaceutical
International (the “Company”) to the Holders or the Trustee, all in accordance
with the terms set forth in Article 10 of the Indenture and (ii) in case of any
extension of time of payment or renewal of any Securities or any of such other
obligations, guarantee that the same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise, this guarantee being limited at
all times to 90% each time the higher of (i) the book value of all the assets of
Biovail International S.à r.l. at the time of this guarantee or at the time the
relevant guarantee or security is enforced or (ii) the net assets (capitaux
propres as referred to in article 34 of the Luxembourg law on the commercial
register and annual accounts) of Biovail International S.à r.l. as shown in the
financial statements as of the date of this guarantee or in the latest financial
statements (comptes annuels) available at the date of the relevant payment
hereunder and approved by the shareholders of Biovail International S.à r.l.,
and as audited by its statutory auditor or its external auditor (réviseur
d’entreprise), if required by law; it being understood that the payment
obligations of Biovail International S.à r.l. shall not be limited to the extent
that Biovail International S.à r.l. secures obligations of its direct or
indirect subsidiaries or in respect of sums that have been made directly or
indirectly available to Biovail International S.à r.l.

Capitalized terms used herein have the meanings assigned to them in the
Indenture unless otherwise indicated.

No stockholder, officer, director or incorporator, as such, past, present or
future, of Biovail International S.à r.l. shall have any personal liability
under this Note Guarantee by reason of his, her or its status as such
stockholder, officer, director or incorporator. This Note Guarantee shall be
binding upon Biovail International S.à r.l. and its successors and assigns and
shall inure to the benefit of the successors and assigns of the Trustee and the
Holders and, in the event of any transfer or assignment of rights by any Holder
or the Trustee, the rights and privileges herein conferred upon that party shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof.

This Note Guarantee shall not be valid or obligatory for any purpose until the
certificate of authentication on the Security upon which this Note Guarantee is
noted shall have been executed by the Trustee under the Indenture by the manual
signature of one of its authorized officers.

THE TERMS OF ARTICLE 10 OF THE INDENTURE ARE INCORPORATED HEREIN BY REFERENCE.



--------------------------------------------------------------------------------

This Note Guarantee shall be governed by and construed in accordance with the
laws of the State of New York.

Biovail International S.à r.l.

 

  BIOVAIL INTERNATIONAL S.À R.L.   By:         Name:     Title:     Date:



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Swiss Note Guarantee]

GUARANTEE

PharmaSwiss SA, a company established under the laws of Switzerland, and its
successors, under the Indenture, jointly and severally with any other Note
Guarantors, hereby irrevocably and unconditionally (i) guarantee the due and
punctual payment of the principal of, premium, if any, and interest on the
Securities, whether at maturity, by acceleration, redemption or otherwise, the
due and punctual payment of interest on the overdue principal of and interest,
if any, on the Securities, to the extent lawful, and the due and punctual
performance of all other obligations of Valeant Pharmaceutical International
(the “Company”) to the Holders or the Trustee, all in accordance with the terms
set forth in Article 10 of the Indenture and (ii) in case of any extension of
time of payment or renewal of any Securities or any of such other obligations,
guarantee that the same will be promptly paid in full when due or performed in
accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise, but (iii) with regard to (i) and
(ii) above, subject to the below limitations.

Capitalized terms used herein have the meanings assigned to them in the
Indenture unless otherwise indicated.

For PharmaSwiss SA as Swiss Note Guarantor, the following limitations with
respect to this Note Guarantee apply:

(a) If complying with the obligations of PharmaSwiss SA under this Note
Guarantee (including for the avoidance of doubt, any restrictions of PharmaSwiss
SA’s rights of set-off and/or subrogation or its duties to subordinate or waive
claims, if any) would constitute a repayment of capital (Einlagerückgewähr), a
violation of the legally protected reserves (gesetzlich geschützte Reserven) or
the payment of a (constructive) dividend (Gewinnausschüttung) by PharmaSwiss SA
or would otherwise be restricted under Swiss corporate law then applicable (the
“Restricted Obligations”), the aggregate liability of PharmaSwiss SA for
Restricted Obligations shall be limited to the amount equal to the maximum
amount in which PharmaSwiss SA can make a dividend payment to its shareholder(s)
in accordance with its audited interim balance sheet as set out in clause
(b)(ii) below after PharmaSwiss SA has been requested to make any payments or
otherwise perform under this Note Guarantee (the “Maximum Amount”), provided
that this is a requirement under applicable Swiss law (including any case law)
at that time and further provided that such limitation shall not relieve
PharmaSwiss SA from its obligations in excess thereof, but merely postpone the
performance date therefore until such time as performance is again permitted
notwithstanding such limitation.

(b) Immediately after having been requested to make any payments or otherwise
perform Restricted Obligations under this Note Guarantee, PharmaSwiss SA shall,
and any parent company of PharmaSwiss SA being a party to this Note Guarantee
shall procure that, PharmaSwiss SA will:

(i) perform any Restricted Obligations which are not affected by the above
limitations, and,



--------------------------------------------------------------------------------

(ii) in respect of any balance, if and to the extent reasonably requested by the
Trustee or required under then applicable Swiss law, provide the Trustee with an
interim balance sheet audited by the statutory auditors of PharmaSwiss SA
setting out the Maximum Amount, take such further corporate and other action as
may be required by law (such as board and shareholders’ approvals and the
receipt of any confirmations from PharmaSwiss SA’s statutory auditors) and other
measures necessary to allow PharmaSwiss SA to make the payments agreed hereunder
with a minimum of limitations and, immediately thereafter, pay up to the Maximum
Amount (less, if required, any Swiss Federal Withholding Tax) to the Holders or
the Trustee.

(c) In respect of Restricted Obligations, PharmaSwiss SA shall:

(i) if and to the extent required by applicable law, including double tax
treaties, in force at the relevant time:

(A) deduct Swiss Federal Withholding Tax at the rate of 35 per cent. (or such
other rate as is in force at that time) from any payment made by it in respect
of Restricted Obligations;

(B) pay any such deduction to the Swiss Federal Tax Administration; and

(C) notify and provide evidence to the Trustee that the Swiss Federal
Withholding Tax has been paid to the Swiss Federal Tax Administration;

(ii) to the extent such deduction is made, not be required to make a gross-up,
indemnify or otherwise hold harmless any Holder or the Trustee for the deduction
of the Swiss Federal Withholding Tax, notwithstanding anything to the contrary
contained in this Note Guarantee or the Indenture, unless grossing-up is
permitted under the laws of Switzerland then in force and provided that this
should not in any way limit any obligations of any other Note Guarantor under
its Note Guarantee to indemnify the Holders or the Trustee in respect of the
deduction of the Swiss Federal Withholding Tax.

(iii) PharmaSwiss SA shall use its reasonable efforts to ensure that any person
(other than a Holder or Trustee) which is, as a result of a deduction of Swiss
Federal Withholding Tax , entitled to a full or partial refund of the Swiss
Federal Withholding Tax, will, as soon as possible after the deduction of the
Swiss Federal Withholding Tax,

(A) request a refund of the Swiss Federal Withholding Tax under any applicable
law (including double tax treaties), and

(B) pay to the Holders or the Trustee upon receipt any amount so refunded (and
after deduction of any tax) if so required under this Note Guarantee or the
Indenture and to the extent legally permissible.

(d) In this Note Guarantee, “Swiss Federal Withholding Tax” means withholding
tax (Verrechnungsteuer) provided for in the Swiss Federal Act on Withholding Tax
of 13 October 1965.

If payment is requested under this Note Guarantee, PharmaSwiss SA and Biovail
International S.à r.l undertake to take all necessary steps in order to enable
the enforcement of this Note Guarantee.



--------------------------------------------------------------------------------

Biovail International S.à r.l undertakes to pay PharmaSwiss SA remuneration at
arm’s length as consideration for the entering into this Note Guarantee.

No stockholder, officer, director or incorporator, as such, past, present or
future, of PharmaSwiss SA shall have any personal liability under this Note
Guarantee by reason of his, her or its status as such stockholder, officer,
director or incorporator. This Note Guarantee shall be binding upon PharmaSwiss
SA and its successors and assignees and shall inure to the benefit of the
successors and assignees of the Trustee and the Holders and, in the event of any
transfer or assignment of rights by any Holder or the Trustee, the rights and
privileges herein conferred upon that party shall automatically extend to and be
vested in such transferee or assignee, all subject to the terms and conditions
hereof.

This Note Guarantee shall not be valid or obligatory for any purpose until the
certificate of authentication on the Security upon which this Note Guarantee is
noted shall have been executed by the Trustee under the Indenture by the manual
signature of one of its authorized officers.

THE TERMS OF ARTICLE 10 OF THE INDENTURE ARE INCORPORATED HEREIN BY REFERENCE
provided that they do not contradict the terms and conditions of this Note
Guarantee and provided that they are in compliance with Swiss law requirements.

This Note Guarantee shall be governed by and construed in accordance with the
laws of the State of New York.

PharmaSwiss SA

 

  PHARMASWISS SA   By:         Name:     Title:     Date:

Biovail International S.à r.l.

 

  BIOVAIL INTERNATIONAL S.À R.L.   By:         Name:     Title:     Date: